
	
		II
		112th CONGRESS
		1st Session
		S. 882
		IN THE SENATE OF THE UNITED STATES
		
			May 4, 2011
			Mr. Brown of Ohio
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To prevent misuse, overutilization, and trafficking of
		  prescription drugs by limiting access to such drugs for Medicare and Medicaid
		  beneficiaries who have been identified as high-risk prescription drug
		  users.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Stop Trafficking of Pills
			 Act or the STOP
			 Act.
		2.Medicaid
			 Restricted Recipient Program
			(a)In
			 generalTitle XIX of the Social Security Act (42 U.S.C. 1396 et
			 seq.) is amended—
				(1)in section
			 1902(a)—
					(A)by striking
			 and at the end of paragraph (82);
					(B)by striking the
			 period at the end of paragraph (83) and inserting ; and;
			 and
					(C)by inserting
			 after paragraph (83) the following new paragraph:
						
							(84)in accordance
				with section 1908B, provide for the development and implementation of a
				restricted recipient program for individuals identified as high-risk
				prescription drug users.
							;
				and
					(2)by inserting
			 after section 1908A the following new section:
					1908BRestricted Recipient Program for
		  High-Risk Prescription Drug Users(a)Identification of
				high-Risk prescription drug users
								(1)In
				generalSubject to paragraph
				(2), the State shall establish and implement a program, subject to approval by
				the Secretary, to—
									(A)identify any
				prescription drug that—
										(i)may be dispensed
				on the prescription of a physician to an individual eligible to receive medical
				assistance under the State Medicaid program; and
										(ii)presents a high
				risk of misuse or overutilization, as determined by the State;
										(B)establish a
				dosage level for each prescription drug identified under subparagraph (A) that
				would be deemed excessive in the absence of evidence of medical
				necessity;
									(C)using a percentile-based method or other
				such form of statistical analysis, identify individuals (referred to in this
				section as individuals identified as high-risk prescription drug
				users) who are eligible for medical assistance under the State Medicaid
				program and—
										(i)are receiving a
				prescription drug that has been identified under subparagraph (A) at a dosage
				level that has been determined to be excessive pursuant to subparagraph (B);
				or
										(ii)are determined
				by the State, pursuant to the procedure established under paragraph (3), to
				have been convicted of a drug-related offense; and
										(D)ensure that
				individuals identified as high-risk prescription drug users pursuant to
				subparagraph (C) are assigned to the restricted recipient program described in
				subsection (b).
									(2)Case
				reviewFor purposes of paragraph (1), the State shall establish
				and implement procedures to ensure that an individual who has been identified
				as a high-risk prescription drug user and is subject to the requirements under
				the restricted recipient program—
									(A)is provided with
				reasonable notice regarding their assignment to the program and a description
				of the requirements under such program;
									(B)is permitted to
				file an appeal with the State agency and receive a hearing thereon to review
				whether the individual has been properly identified as a high-risk prescription
				drug user;
									(C)for purposes of
				subsection (b)(1), is permitted to file a claim with the State agency in order
				to seek reassignment to a different physician or pharmacist; and
									(D)has reasonable
				access to any prescription drug that is medically necessary and required to be
				dispensed on an emergency basis.
									(3)Drug-related
				offensesFor purposes of paragraph (1)(C)(ii), the State shall
				establish and implement procedures to determine whether an individual, at the
				time of enrollment or re-enrollment in the State Medicaid program, has been
				convicted (under Federal or State law) of any offense which is classified as a
				felony by the law of the jurisdiction involved and which has as an element the
				unlawful possession, manufacture, distribution, or dispensing of a prescription
				drug (including opioids and similar pain-management prescription drugs).
								(b)Restricted
				Recipient Program
								(1)Medicaid
				Lock-In Program
									(A)In
				generalSubject to subparagraph (B), the State shall establish
				and implement a program (referred to in this section as the Medicaid
				Lock-in Program) to ensure that any individual identified as a high-risk
				prescription drug user is—
										(i)assigned to a
				single and exclusive physician (as defined in section 1861(r)) for purposes of
				receiving any medical assistance that is related to a prescription drug;
				and
										(ii)assigned to a
				single and exclusive pharmacy for purposes of receiving any prescription drug
				that has been prescribed by a physician described in clause (i).
										(2)Medicaid
				prescription drug restriction program
									(A)In
				generalSubject to subparagraph (B), the State, in conjunction
				with the Secretary, shall establish and implement a program to ensure that the
				claims processing system for the State does not permit a prescription drug to
				be dispensed by a provider to an individual identified as a high-risk
				prescription drug user if the same prescription drug has been dispensed to such
				individual within the previous 20 days.
									(B)Exceptions
										(i)Increased
				dosageFor purposes of subparagraph (A), the restrictions
				described in such subparagraph shall not apply to an individual identified as a
				high-risk prescription drug user—
											(I)if the current
				prescription is for an increased dosage of the prescription drug and has been
				issued by the same physician that issued the previous prescription; or
											(II)in such other
				circumstances as determined by the Secretary.
											(ii)Procedural
				developmentThe State, in conjunction with the Secretary, shall
				develop adequate procedures to ensure that prescriptions described in clause
				(i) are not affected by the restrictions described in subparagraph (A) and are
				permitted to be dispensed by a provider to an individual identified as a
				high-risk prescription drug user.
										(c)Existing State
				programs
								(1)In
				generalSubject to paragraphs (2) and (3), as well as any
				procedures as are determined appropriate by the Secretary, a restricted
				recipient program that has been established by a State prior to the date of
				enactment of the Stop Trafficking of Pills
				Act may be reviewed and certified by the Secretary as being in
				accordance with the requirements under this section for purposes of section
				1902(a)(84).
								(2)Program
				improvementFor purposes of paragraph (1), if the Secretary does
				not certify an existing State restricted recipient program as being in
				accordance with the requirements under this section, the Secretary shall
				identify any necessary enhancements or additional developments that are
				required in order for such program to be deemed in accordance with such
				requirements.
								(3)Drug-related
				offensesFor purposes of paragraph (1), an existing State
				restricted recipient program shall be required to include procedures described
				in subsection (a)(3) for the identification and inclusion of individuals
				convicted of a drug-related offense.
								(d)Administrative
				expensesSubject to such requirements as are determined
				appropriate by the Secretary, for purposes of section 1903(a)(7), any amounts
				expended by the State to develop and implement a restricted recipient program
				for individuals identified as high-risk prescription drug users under this
				section, including any necessary enhancements or additional developments
				identified under subsection (c)(2), shall be considered amounts expended as
				necessary for the proper and efficient administration of the State Medicaid
				plan.
							(e)DefinitionsFor
				purposes of this section:
								(1)State Medicaid
				programThe term State Medicaid program means the
				State program for medical assistance provided under a State plan under this
				title, including any waiver approved with respect to such State plan.
								(2)Prescription
				drugThe term prescription drug means a drug subject
				to section 503(b)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
				353(b)(1)).
								.
				(b)Withholding of
			 paymentSection 1903(i) of the Social Security Act (42 U.S.C.
			 1396b(i)), as amended by section 2001(a)(2)(B) of the Patient Protection and
			 Affordable Care Act (Public Law 111–148), is amended—
				(1)in paragraph
			 (25), by striking or at the end;
				(2)in paragraph
			 (26), by striking the period and inserting ; or; and
				(3)by adding at the
			 end the following new paragraph:
					
						(27)with respect to
				amounts expended for medical assistance for any prescription drug dispensed to
				an individual identified as a high-risk prescription drug user (as described in
				section 1908B(a)(1)(C)), unless the requirements under section 1908B are
				met.
						.
				3.Medicare
			 Restricted Recipient ProgramPart D of title XVIII of the Social Security
			 Act (U.S.C. 1395w–101 et seq.) is amended by adding at the end the following
			 new section:
			1860D–44Restricted Recipient Program for
		  High-Risk Prescription Drug Users(a)Identification of
				high-Risk prescription drug users
						(1)In
				generalSubject to paragraph
				(2), the Secretary shall establish and implement a program to—
							(A)identify any
				prescription drug that—
								(i)may be dispensed
				on the prescription of a physician to an individual enrolled in a prescription
				drug plan under this part; and
								(ii)presents a high
				risk of misuse or overutilization, as determined by the Secretary;
								(B)establish a
				dosage level for each prescription drug identified under subparagraph (A) that
				would be deemed excessive in the absence of evidence of medical
				necessity;
							(C)using a percentile-based method or other
				such form of statistical analysis, identify individuals (referred to in this
				section as individuals identified as high-risk prescription drug
				users) who are enrolled in a prescription drug plan under this part;
				and
								(i)are receiving a
				prescription drug that has been identified under subparagraph (A) at a dosage
				level that has been determined to be excessive pursuant to subparagraph (B);
				or
								(ii)are determined
				by the Secretary, pursuant to the procedure established under paragraph (3), to
				have been convicted of a drug-related offense; and
								(D)ensure that
				individuals identified as high-risk prescription drug users pursuant to
				subparagraph (C) are assigned to the restricted recipient program described in
				subsection (b).
							(2)Case
				reviewFor purposes of paragraph (1), the Secretary shall
				establish and implement procedures to ensure that an individual who has been
				identified as a high-risk prescription drug user and is subject to the
				requirements under the restricted recipient program—
							(A)is provided with
				reasonable notice regarding their assignment to the program and a description
				of the requirements under such program;
							(B)is permitted to
				file an appeal and receive a hearing thereon to review whether the individual
				has been properly identified as a high-risk prescription drug user; and
							(C)has reasonable
				access to any prescription drug that is medically necessary and required to be
				dispensed on an emergency basis.
							(3)Drug-related
				offenseFor purposes of paragraph (1)(C)(ii), the Secretary shall
				establish and implement procedures to determine whether an individual, at the
				time of enrollment or re-enrollment in a prescription drug plan under this
				part, has been convicted (under Federal or State law) of any offense which is
				classified as a felony by the law of the jurisdiction involved and which has as
				an element the unlawful possession, manufacture, distribution, or dispensing of
				a prescription drug (including opioids and similar prescription pain-management
				drugs).
						(b)Prescription
				drug restriction programThe Secretary shall establish policies
				and procedures to ensure that the provisions described in section 1908B(b)(3)
				are applied to any individual identified, pursuant to subsection (a)(1), as a
				high-risk prescription drug user in a similar manner as such provisions are
				applied to such individuals for purposes of title
				XIX.
					.
		4.Effective
			 date
			(a)In
			 generalExcept as provided in subsection (b), the amendments made
			 by this section shall take effect 120 days after the date of enactment of this
			 Act.
			(b)Extension of
			 effective date for State law amendmentIn the case of a State
			 plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) which
			 the Secretary determines requires State legislation in order for the plan to
			 meet the additional requirements imposed by the amendments made by this
			 section, the State plan shall not be regarded as failing to comply with the
			 requirements of the amendments made by this section solely on the basis of its
			 failure to meet such additional requirements before the first day of the first
			 calendar quarter beginning after the close of the first regular session of the
			 State legislature that begins after the date of the enactment of this Act. For
			 purposes of the previous sentence, in the case of a State that has a 2-year
			 legislative session, each year of the session is considered to be a separate
			 regular session of the State legislature.
			
